Exhibit News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Western Goldfields Inc. - Mesquite Mine Ramps Up Gold Production; Second Quarter Production at High End of Target; Record Output in July << - Gold production of 28,524 ounces of gold is at high end of the target range for the second quarter - Gold sales of 22,760 ounces of gold averaged $894 per ounce for the quarter, at a cost of sales of $548 per ounce - Record gold production and gold sales achieved in July of 20,112 ounces and 20,950 ounces of gold, respectively - On track for strong third quarter and 2008 - Impact on cost of sales of industry-wide increase in fuel and material prices mitigated by operational improvements - Cash on hand is $34.0 million as of June 30, 2008, including $7.5 million restricted cash >> TORONTO, Aug. 7 /CNW/ - Western Goldfields Inc. (TSX:WGI, AMEX:WGW) The Company today announced financial results for the three-month and six-month periods ended June 30, 2008. During the first half of 2008, the Company made operational improvements to increase production, mitigate cost pressures facing the industry and benefit from the strong gold price environment.
